462 F.2d 1374
UNITED STATES of America, Plaintiff-Appellee,v.Harding Troy KENDRICK, Defendant-Appellant.
No. 71-3080.
United States Court of Appeals,
Ninth Circuit.
Aug. 1, 1972.

On appeal from the United States District Court for the Central District of California; Charles H. Carr, Judge.
Morton L. Shatzkin (argued), Studio City, Cal., for defendant-appellant.
Robert C. Bonner, Asst. U. S. Atty.  (argued), Eric A. Nobles, Asst. U. S. Atty., William D. Keller, U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, JERTBERG and MERRILL, Circuit Judges.
PER CURIAM:


1
The judgment of conviction in this case involving counterfeit currency is affirmed.


2
Exception is taken to matters involving the trial court's discretion.  We find no error.